Exhibit 10.1

SonoSite, Inc.
1998 Stock Option Plan
Stock Award Agreement



           This Stock Award Agreement (the "Agreement") is dated as of <DATE>
and is entered into between SonoSite, Inc., a Washington corporation (the
"Corporation"), and <EMPOYEE> (the "Employee").

          Pursuant to the terms of the 1998 Stock Option Plan, as amended and
restated (the "Plan") the Corporation hereby awards to Employee this Stock Award
(the "Stock Award") under Section 11 of the Plan on the terms and conditions as
set forth in this Agreement and the Plan (which is incorporated herein by
reference).  Capitalized terms used but not defined in this Agreement shall have
the meanings specified in the Plan.

          In consideration of the mutual promises set forth below, the parties
hereto agree as follows:



          1. Grant of Stock Award.  Subject to the terms and conditions of this
Agreement and the Plan and effective as of the date set forth above (such date,
the "Grant Date"), the Corporation hereby grants to the Employee this Stock
Award, which gives the Employee the right, subject to the ongoing requirements
that the Employee remain in continuous employment or other service with the
Corporation throughout the period specified in Section 2 below, to be issued
__________ (____) shares of the Corporation's Common Stock (the "Shares") on the
date(s) specified in Section 2 below.  As a condition to receipt of this Stock
Award and on or prior to issuance of any Shares on the Vesting Date (as defined
in Section 2(a) below) hereunder, the Employee shall pay to the Corporation in
cash an amount equal to the par value of $.01 applicable to each Share so issued
(an aggregate of $____ assuming full vesting and settlement of all Shares). 



          2. Vesting and Settlement of Stock Award. 



                    (a) General.  This Stock Award vests according to the
following schedule:  100% of the Shares vest on the third anniversary of the
Grant Date, assuming the Employee remains continuously employed or otherwise
engaged in a consulting relationship with the Corporation or one of its
subsidiaries throughout such period.  The date on which the Shares vest is
referred to as a "Vesting Date," the period during which any Shares remain
subject to vesting is referred to as the "Restricted Period" of the Stock Award,
and the Shares subject to the Stock Award during the Restricted Period
applicable to such Shares are deemed "Restricted Stock."  On the Vesting Date,
the Stock Award shall be settled as to the number of Shares vesting on such
date, meaning that the Corporation shall (subject to the Employee's obligations
to pay the par value of such Shares and to satisfy the requirements of Section 5
below, and further subject (without limitation) to Section 15(b) below) issue to
the Employee in the manner described in Section 3 below the number of Shares
vesting on such date. Vesting shall continue on the schedule set forth above in
the event the Employee takes any leave of absence which the Corporation is
required to offer the Employee under applicable federal or state law; provided
however that vesting shall be tolled during any leave of absence that the
Employee takes which the Corporation is not required under applicable law to
offer to the Employee.



                    (b) Termination Events.  In the event of the Employee's
termination of employment with the Corporation or one of its subsidiaries
(determined in the sole discretion of the Committee) at any point during the
Restricted Period (except for a termination due to the Employee's death or
Disability), the Stock Award and any rights the Employee may have had to the
Shares subject thereto shall be forfeited in their entirety.  In the event the
Employee's employment terminates as a result of death or Disability, the
Employee shall be deemed to have fully vested in the Stock Award effective upon
the date on which his or her employment terminates.  In the event of Employee's
retirement, the Stock Award shall be governed under Section 11(b) of the Plan.



                    (c) Change in Control.  In the event of a Change in Control
during the Restricted Period, the Stock Award shall be governed under Section
11(c) of the Plan.



          3. Stock Certificates.  One or more stock certificates (collectively,
the "Certificates") or other appropriate notation (including electronic
notation) on the books of the Corporation or its transfer agent ("Notation")
evidencing settlement of the Stock Award into Shares shall be issued and
registered, or made, in the Employee's name as of the Vesting Date.  The
decision as to the form representing the Shares shall be made by the
Corporation, subject to any requirements under applicable law.  Subject to
Section 5 of this Agreement, Certificates or Notation, as applicable,
representing the vested and settled Shares, will be delivered to the Employee or
made as soon as practicable after the Vesting Date.



          4. Dividends.  Until vesting and settlement of this Award, the
Employee shall not be entitled to any dividends or distributions with respect to
the unvested Shares underlying the Stock Award.  Following issuance of the
Shares upon settlement of the Stock Award pursuant to Section 2 above, the
Employee shall be entitled to receive any dividends or distributions arising
with respect to the Shares so issued in accordance with applicable laws and the
provisions of the Corporation's charter documents governing its Common Stock. 



          5. Tax Withholding Obligations.  To meet the obligations of the
Corporation and Employee with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, or local statute,
ordinance, rule, or regulation in connection with this Stock Award, the
Committee shall require that the Corporation withhold a number of Shares
otherwise deliverable having a Fair Market Value sufficient to satisfy the
statutory minimum (or such higher amount as is allowable without adverse
accounting consequences) of the Employee's estimated total federal, state, and
local tax obligations associated with vesting or settlement of the Stock Award. 
The Corporation may also in lieu of or in addition to the foregoing, in its sole
discretion, either require the Employee to deposit with the Corporation an
amount of cash sufficient to meet the withholding requirements, withhold the
required amounts from the Employee's cash compensation during the pay periods
next following the date on which any such applicable tax liability otherwise
arises and/or require the Employee to make other provision for satisfaction of
the required withholding amounts (including requiring the Employee to make
arrangements in advance of the vesting or settlement date to sell Shares
underlying the Stock Award as of such date to generate funds necessary to
satisfy such withholding obligations).  The Corporation shall not deliver any of
the Shares until and unless the Employee has made the deposit required herein or
otherwise made proper provision to satisfy the required withholding.  Employee
hereby consents to any action reasonably taken by the Corporation to meet the
withholding obligations and acknowledges that the Corporation has no obligation
to issue any Shares under the Stock Award unless and until the Employee has
satisfied all such withholding obligations.



          6. Restriction on Transferability.  This Stock Award may not be sold,
pledged, assigned, hypothecated, transferred or otherwise disposed of at any
time, other than by beneficiary designation, will or the laws of descent.  Any
attempt to do so contrary to the provisions hereof shall be null and void. 



          7. Rights as Shareholder.  The Employee shall not have voting or any
other rights as a shareholder of the Corporation with respect to this Stock
Award.  Upon settlement of the Stock Award into Shares, the Employee will obtain
full voting and other rights as a shareholder of the Corporation.



          8. Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Corporation, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.



          9. Effect on Other Employee Benefit Plans.  The value of the Stock
Award shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating the Employee's benefits under any employee
benefit plan sponsored by the Corporation or any subsidiary of the Corporation
except as such plan otherwise expressly provides.  The Corporation expressly
reserves its rights to amend, modify, or terminate any of the Corporation's or
any of its subsidiaries' employee benefit plans.

          10. No Employment Rights.  The grant of, and imposition of the
Restricted Period with respect to, the Stock Award pursuant to this Agreement
shall not give the Employee any right to remain employed by the Corporation or a
subsidiary of the Corporation.  The Employee remains an at-will employee at all
times. 



          11. Amendment.  This Agreement may be amended only by a writing
executed by the Corporation and the Employee, which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended solely by the Committee by a writing that specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to the
Employee, and provided that no such amendment adversely affects the rights of
the Employee (but limiting the foregoing, the Committee reserves the right to
change, by written notice to the Employee, the provisions of the Restricted
Stock or this Agreement in any way it may deem necessary or advisable to carry
out the purpose of the Stock Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable to the Stock Award only to the
extent it is then subject to restrictions as provided herein).



          12. Notices.  Any notice to be given under the terms of this Agreement
to the Corporation shall be addressed to the Corporation in care of its Stock
Plan Administrator. Any notice to be given to Employee shall be addressed to
Employee at the address listed in the Corporation's records.  By a notice given
pursuant to this Section, either party may designate a different address for
notices.  Any notice shall have been deemed given when actually delivered.



          13. Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.



          14. Construction.  The Stock Award are being issued pursuant to
Section 11 of the Plan and are subject to the terms of the Plan. Copies of the
Plan and a prospectus summarizing the material provisions of the Plan and this
Stock Award have been given to the Employee, and additional copies of the Plan
and the prospectus are available upon request during normal business hours at
the principal executive offices of the Corporation.  To the extent that any
provision of this Agreement or the prospectus violates or is inconsistent with
an express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.



          15. Miscellaneous.

                    (a) The Board may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Employee's rights under this Agreement,
without the Employee's written approval.

                    (b) This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.  In particular, the
Corporation shall have no obligation to issue, and no liability for failure to
issue notwithstanding any contrary provision of this Agreement, any Shares upon
settlement of this Stock Award unless such issuance will comply with all
applicable laws, including without limitation all applicable securities laws to
which the Corporation is subject at the time of such issuance. 

                    (c) All obligations of the Corporation under the Plan and
this Agreement, with respect to the Stock Awards, shall be binding on any
successor to the Corporation, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Corporation.

                    (d) By accepting this Agreement, the Employee acknowledges
that his or her personal employment information regarding participation in the
Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Corporation and persons responsible for certain acts in the
administration of the Plan (including without limitation any person or entity
engaged by the Company to administer its equity compensation plans).  By
accepting this Agreement, the Employee consents to such transmission of personal
data as the Corporation believes is appropriate to administer the Plan.

                    (e) To the extent not preempted by federal law, this
Agreement shall be governed by, and construed in accordance with, the
substantive laws of the State of Washington without regard to conflict-of-law
principles.